Case: 10-10707     Document: 00511626235         Page: 1     Date Filed: 10/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 7, 2011
                                     No. 10-10707
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES GREGORY MORRIS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CR-101-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        After a bench trial, James Morris was convicted of two counts of receiving
child pornography and one count of possession of child pornography in violation
of 18 U.S.C. § 2252A(a)(2) and (a)(5)(B). He was sentenced to 262 months of
imprisonment to be followed by a life term of supervised release. Morris appeals
the conviction, arguing that the Government failed to prove the jurisdictional
element of the crimes. He argues that under the language of § 2252A, as it
existed at the time when the offense was committed, the Government had to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10707   Document: 00511626235      Page: 2    Date Filed: 10/07/2011

                                 No. 10-10707

prove that the images were transported in interstate commerce. Thus, Morris
reasons, because the Government only presented evidence that the child
pornography was downloaded from the Internet, the evidence was insufficient
to show that the material actually crossed state lines.
      Morris’s argument is contrary to our holding that “transmission of
photographs by means of the Internet is tantamount to moving photographs
across state lines and thus constitutes transportation in interstate commerce.”
United States v. Runyan, 290 F.3d 223, 239 (5th Cir. 2002) (internal quotation
marks and citation omitted); see also United States v. Barlow, 568 F.3d 215, 221-
21 n.4 (5th Cir. 2009) (citing Runyan as an alternative basis for concluding that
proof that images traveled in interstate commerce was not required, albeit under
a different statute). His arguments that the evidence did not support his
conviction for possession is additionally without merit in light of United States
v. Dickson, 632 F.3d 186, 189 (5th Cir.), cert. denied, 131 S. Ct. 2947 (2011).
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        2